Judgment of the Supreme Court, New York County (Martin Rettinger, J.), rendered April 1, 1986, convicting defendant on his plea of guilty of robbery in the first degree, and sentencing him, as a predicate felon, to an indeterminate term of 6 to 12 years, unanimously affirmed.
At sentencing, after having pleaded guilty, defendant moved to controvert the predicate felony statement filed by the People on the ground that the plea of guilty to the predicate felony was improperly accepted. Defendant claims that the factual allocution did not sufficiently enumerate the elements of the crime charged and, additionally, that the plea was not knowingly or voluntarily entered.
Defendant was no novice to the criminal justice system when he pleaded guilty to the underlying felony. The record indicates that at the plea proceeding there had been numerous discussions about the case with defendant, the court and prosecutor. Defendant’s uncorroborated assertion that the plea was not entered intelligently is unsupported by the record and provides no basis for controverting the predicate felony statement. When the circumstances of the plea demonstrate that it was voluntarily and intelligently entered, even the total absence of inquiry into the facts of a crime will not invalidate the plea (People v Nixon, 21 NY2d 338, 350). Concur—Ross, J. P., Asch, Milonas, Ellerin and Wallach, JJ.